Citation Nr: 9911158	
Decision Date: 04/23/99    Archive Date: 04/30/99

DOCKET NO.  98-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for herpes simplex virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from September 1967 to September 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for herpes simplex 
virus.  The veteran has perfected an appeal of that decision.

At a videoconference hearing before the undersigned in March 
1999, the veteran offered testimony that could be construed 
as a claim for entitlement to prescription medications 
through a VA pharmacy.  This issue has not been adjudicated 
by the agency of original jurisdiction.  Where the veteran 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).  Accordingly, the veteran's claim for 
entitlement to prescription medications through a VA pharmacy 
is referred to the RO for appropriate action, including 
referral to the appropriate VA Medical Center.


FINDING OF FACT

The claim of entitlement to service connection for herpes 
simplex virus is not supported by competent medical evidence 
showing that the disorder is related to an in-service disease 
or injury.



CONCLUSION OF LAW
The claim of entitlement to service connection for herpes 
simplex virus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in April 1968 
he complained of urethral discharge, and treatment was 
provided following a laboratory study but no diagnosis is 
shown in the records.  In March 1969, while at Fort Hood, 
Texas, he complained of dysuria and frequency, and a 
urinalysis was obtained in order to rule out a urinary tract 
infection.  The urinalysis showed white blood cells too 
numerous to count and light mucous, for which medication was 
provided.  He continued to receive medication for the urinary 
tract symptoms through July 1969.  The service medical 
records do not provide a diagnosis of the disorder for which 
the veteran was receiving treatment, but make no reference to 
him having herpes simplex virus.

In August 1969 the veteran claimed entitlement to service 
connection for the residuals of shell fragment wounds, but he 
made no reference to herpes simplex virus or to any other 
sexually transmitted disease.  He was provided a VA 
genitourinary examination in November 1969, which revealed no 
relevant abnormalities.

Private treatment records show that the veteran received 
treatment for balanitis and prostatitis in September and 
October 1991 and March 1992.  In August 1993 he complained of 
penile lesions, and his physician stated that a diagnosis 
could not be determined from examination of the lesions 
because they had healed, but that based on the veteran's 
description they appeared to result from the herpes virus.  
He was provided medication at that time.  In September 1993 
he again complained of a penile lesion, and a diagnostic test 
at that time was negative for the herpes virus, but he 
continued to receive medication.  In April 1994 he complained 
of penile blisters, but a diagnostic test could not be 
conducted because the blisters had healed.  The remaining 
private treatment records through August 1997 are silent for 
any complaints or clinical findings pertaining to herpes.

VA treatment records indicate that in May 1996 he complained 
of an intermittent penile discharge and of having bumps on 
the penis since 1969, and reported having been told by his 
private physician that he had herpes.  He had no 
genitourinary complaints at that time, and no treatment was 
provided.  In November 1996 he reported having recurrent 
herpes simplex virus on the penis every four to six months, 
and requested medication to be used when an exacerbation 
occurred.  He was provided medication at that time.  In 
November 1997 his reported medical history was noted to be 
pertinent for recurrent herpes.

None of the VA or private treatment records provide any 
etiology or onset for the herpes simplex virus.

The veteran claimed entitlement to service connection for 
herpes in December 1997, at which time he reported that he 
had been forced to have sex with a Vietnamese woman while on 
patrol in Vietnam, and that he had contracted herpes as a 
result of this sexual contact.  He stated that he received a 
penicillin shot for the disorder at that time, and that he 
had to take medication for the disorder on a regular basis 
since then.  In February 1998 statements he reported having 
received treatment while at Fort Hood, Texas, and that he had 
received penicillin shots from various clinics since his 
separation from service.  He denied ever being told the name 
of the conditions for which he was being treated.

In his June 1998 notice of disagreement he reported receiving 
treatment for a "bug" from October 1968 to September 1969, 
while stationed at Fort Hood, Texas, but he again denied 
having been provided a diagnosis.  He again claimed that his 
infection with the herpes simplex virus occurred while he was 
serving in Vietnam.

During the March 1999 videoconference hearing the veteran 
testified that he had been forced to have sex with a woman 
while on patrol in Vietnam, and that two or three days 
afterwards he had noticed "a dripping," for which he 
subsequently received two shots.  He stated that he had also 
received treatment while stationed at Fort Hood, Texas, for 
what he was told was an infection.  He denied ever having 
been provided with the diagnosis of this disorder.  He also 
stated that he had experienced recurrences of symptoms every 
one or two years, and that his symptoms later began to occur 
more frequently, at which time he sought treatment from his 
private physician.  He testified that he had never heard of 
the herpes simplex virus, and had never been told during 
service that he had the herpes simplex virus.  

The veteran also testified that he had not received any 
specific treatment for the disorder after his separation from 
service, but that he had received shots for a venereal 
disease every one or two years.  He stated that he had 
reported his symptoms to a VA medical center, and diagnostic 
tests had been conducted, but he was told that nothing was 
wrong with him.  He also stated that he was initially told 
that he had herpes simplex virus by his private physician, as 
documented above in the private treatment records.  He denied 
having been told by any physician that herpes was related to 
the conditions for which he had been treated in service.  He 
testified, however, that he was sure that the disease that 
was diagnosed as herpes was the same disease that he had 
experienced in Vietnam, because he had not been with any 
other woman who would have had herpes.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, No. 96-1214, slip op. at 7 (U.S. Vet. App. Feb. 11, 
1999).

If the veteran was engaged in combat when the claimed injury 
or disease occurred, his statements are sufficient to 
establish the incurrence of the disease or injury in service.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); see 
also Arms v. West, No. 96-1214, slip op. at 9; 38 C.F.R. 
§ 3.304.  Nevertheless, in order for the claim to be well 
grounded, the veteran must submit medical evidence of a 
current disability and, generally, medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for herpes 
simplex virus is not well grounded.  The medical evidence 
indicates that the veteran currently has the disorder, and 
the service medical records show that he received treatment 
for genitourinary complaints in service.  Caluza, 7 Vet. App. 
at 506.  He has not submitted any competent evidence, 
however, showing a nexus between the complaints and clinical 
findings documented in the service medical records and the 
current diagnosis.  Wade, 11 Vet. App. at 302.  

The veteran's assertion that the complaints and clinical 
findings documented in his service medical records represent 
the onset of the herpes simplex virus that was diagnosed in 
1993, or that the herpes resulted from a sexual encounter 
during service, are not probative because he is not competent 
to provide evidence of a medical diagnosis or to relate a 
medical disorder to a specific cause.  Grottveit, 5 Vet. App. 
at 93.

In addition, although the veteran stated that he had received 
treatment for a venereal disease intermittently since 
service, he has not submitted any medical evidence showing 
that the symptoms that he experienced following service are 
related to the current medical diagnosis.  As a lay person he 
is competent to provide evidence of an observable condition 
during and following service, but he is not competent to 
provide evidence of a relationship between the current 
medical diagnosis and the continuing symptomatology because 
that relationship is not subject to observation.  Savage, 10 
Vet. App. at 495-497.  For these reasons the Board has 
determined that the claim of entitlement to service 
connection for herpes simplex virus is not well grounded.


ORDER

The claim of entitlement to service connection for herpes 
simplex virus is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

